NUMBER 13-14-00297-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

ALEJANDRO BARRIENTES,                                                        Appellant,

                                             v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 107th District Court
                         of Cameron County, Texas.


                         MEMORANDUM OPINION
              Before Justices Rodriguez, Garza and Longoria
                Memorandum Opinion by Justice Longoria

       By four issues, which we address as one, appellant Alejandro Barrientes argues

that the evidence is insufficient to support his pleas of guilty to the offenses of evading

arrest or detention with a motor vehicle (Count 1) and endangering a child (Count 2). See

TEX. PENAL CODE ANN. §§ 38.04(a), (b)(2)(A), 22.041(b) (West, Westlaw through Chapter
46 2015 R.S.). We affirm.

                                               I. BACKGROUND1

        During the night of May 6, 2012, officers of the Brownsville Police Department

(“BPD”) responded to a report of automobile races occurring in the parking lots of two

stores. BPD Officer Ortega initiated a traffic stop of a “black and blue older model

Chevrolet pickup” because he observed it moving at a high rate of speed. Before Officer

Ortega made contact with the occupants, the driver “sped off.” A high-speed vehicle

chase ensued, ending when the driver turned into a church parking lot and BPD Officer

Garza blocked the exit with her police vehicle. Police detained the driver, appellant, and

his passenger, I.R., a thirteen-year old minor child. Officer Garza stated in her report that

her vehicle’s speedometer reached 87 miles per hour at one point during the chase.

        The State charged appellant with evading arrest with a motor vehicle, a third-

degree felony, and endangering a child, a state-jail felony. See id. Appellant entered an

open plea of guilty to both charges. Appellant executed a document entitled “Written

Waiver and Consent to Stipulation of Testimony, Waiver of Jury, and Plea of Guilty.” In

this document, appellant: (1) waived his right to confront witnesses; (2) stipulated that

the State may introduce evidence and that the evidence was “true and correct”; and (3)

stipulated that “each and every allegation” in the indictment was “true and correct.” The

trial judge imposed concurrent sentences of seven years’ imprisonment in the Texas

Department of Criminal Justice—Institutional Division on Count 1 and confinement in




         1 We take the following description of events form the written reports of Brownsville Police

Department Officers Ortega, Garza, and Rea. All three reports were admitted into evidence with appellant’s
written consent and stipulation that the reports were true and correct. We refer to the officers by their
surnames in this opinion because only Officer Garza’s full name appears in the record.

                                                    2
state jail for two years on Count 2. This appeal followed.2

                             II. SUFFICIENCY OF EVIDENCE SUPPORTING PLEAS

        By his sole issue appellant asserts that the evidence is insufficient to support his

pleas of guilty to both counts. We disagree.

        A. Applicable Law

        Article 1.15 of the Texas Code of Criminal Procedure provides that Texas courts

are not authorized to render a conviction in a felony case based on a plea of guilty “without

sufficient evidence to support the same.” TEX. CODE CRIM. PROC. ANN. art. 1.15 (West,

Westlaw through Chapter 46 2015 R.S.). The supporting evidence must simply embrace

each essential element of the charged offenses; it need not establish the defendant’s guilt

beyond a reasonable doubt. See Stone v. State, 919 S.W.2d 424, 427 (Tex. Crim. App.

1996); Flores-Alonzo v. State, No. 06-14-00055-CR, ___ S.W.3d ____, 2015 WL
1119758, at *3 (Tex. App.—Texarkana Mar. 13, 2015, no. pet. h.). The defendant may

consent to the proffer of evidence in testimonial or documentary form or may stipulate

orally or in writing as to what the evidence against him would be. TEX. CODE CRIM. PROC.

ANN. art. 1.15; see Menefee v. State, 287 S.W.3d 9, 13 (Tex. Crim. App. 2009). Case law

from the Texas Court of Criminal Appeals has also authorized the defendant to enter a

sworn written statement specifically admitting culpability or acknowledging generally that

the allegations are true and correct.            Menefee, 287 S.W.3d at 13. Such a judicial

confession is sufficient to support a guilty plea so long as it covers all the elements of the

charged offenses. Id.; see Tijerina v. State, 264 S.W.3d 320, 324 (Tex. App.—San


        2 Appellant waived his right to appeal. However, by an order dated December 12, 2014, we

determined that appellant’s waiver of appeal was invalid because it was not made voluntarily, knowingly,
and intelligently and ordered appellant to file a brief on the merits. See Ex parte Delaney, 207 S.W.3d 794,
799 (Tex. Crim. App. 2006).

                                                     3
Antonio 2008, pet. ref'd) (“It is well settled that a judicial confession standing alone, is

sufficient to sustain a conviction upon a guilty plea.”). However, a stipulation of evidence

or judicial confession that fails to establish every element of the charged offenses will not

authorize the trial court to convict. Menefee, 287 S.W.3d at 13. A conviction without

sufficient evidence to support a guilty plea constitutes trial error. Id.

       B. Discussion

       Appellant focuses his arguments on the sufficiency of the police reports to

establish all elements of both offenses. However, he relies on Barrett v. State in which

the defendant pled guilty but did not confess by stipulation. See 547 S.W.2d 604, 604–

05 (Tex. Crim. App. 1977). Under Menefee, the State would be required to produce

evidence substantiating the plea in such a situation. See 287 S.W.3d at 13. In the present

case, by contrast, appellant expressly stipulated in writing that “each and every allegation”

in the indictment is “true and correct.” We have reviewed the indictment and found that it

accurately sets out all the elements of both charged offenses.               Thus, appellant’s

stipulations of evidence are sufficient to support his pleas of guilty on both counts. See

id.; Tijerina, 264 S.W.3d at 324; see also Jones v. State, 857 S.W.2d 108, 111 (Tex.

App.—Corpus Christi 1993, no pet.) (concluding that the defendant’s “yes” answer to the

trial court’s question regarding whether the charges and allegations in the indictment were

“true and correct” was a judicial confession sufficient by itself to support the plea of guilty).

We overrule appellant’s sole issue.




                                               4
                                         III. CONCLUSION

       We affirm the judgment of the trial court.



                                                    NORA L. LONGORIA
                                                    Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of June, 2015.




                                             5